Citation Nr: 0334818	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for folliculitis, 
claimed as rash due to undiagnosed illness.

2.  Entitlement to service connection for bilateral knee 
condition secondary to service-connected left ankle fracture 
disability.

3.  Entitlement to service connection for lumbosacral pain as 
secondary to service-connected left ankle disability.

4.  Entitlement to service connection for right ankle 
disability as secondary to service-connected left ankle 
disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residuals of a left 
eye injury.

7.  Entitlement to service connection for diarrhea due to 
undiagnosed illness.

8.  Entitlement to service connection for cerumen impaction 
of both ears.

9.  Evaluation of allergic rhinitis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2001 and May 2002 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO).  The May 2002 rating decision granted 
service connection for allergic rhinitis and assigned it a 10 
percent rating.  

The veteran disagreed in July 2001 with the RO's May 2001 
denial of service connection for high cholesterol and 
premature baldness.  However, he withdrew his appeal of those 
issues in February 2002.  

In July 2001, the veteran disagreed with the RO's May 2001 
decision denying service connection for lung condition due to 
undiagnosed illness.  A statement of the case on this matter 
has not been issued.  Accordingly, the matter is being 
remanded to the agency of original jurisdiction per Manlincon 
v. West, 12 Vet. App. 238 (1999).


REMAND

A statement of the case is necessary concerning the issue of 
service connection for lung condition due to undiagnosed 
illness, as the veteran filed a notice of disagreement in 
July 2001 concerning the RO's May 2001 decision on this 
matter.

A VCAA letter is necessary concerning the claims.

The veteran should be sent a complete copy of his claims 
folder as he requested in November 2002.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should issue the veteran a 
statement of the case concerning the 
matter of service connection for lung 
condition due to undiagnosed illness.  

2.  The AOJ should send the veteran a 
VCAA letter concerning his claims.

3.  The AOJ should send the veteran a 
complete copy of his claims folder.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


